                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                         NELSON R. LEESE
Corporation Counsel                             100 CHURCH STREET                                       Senior Counsel
                                                NEW YORK, NY 10007                               Phone: (646) 983-9682
                                                                                                   Fax: (212) 356-3509
                                                                                                   nleese@law.nyc.gov


                                                                     May 17, 2021

        BY ECF AND EMAIL
        Honorable John P. Cronan
        United States District Judge
        United States District Court
        Southern District of New York
        Email: CronanNYSDChambers@nysd.uscourts.gov

                       Re:    Roland Jarvis v. City of New York, et al.,
                              1:20-cv-08341-JPC

        Your Honor:

                        I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
        the City of New York, and the attorney assigned to represent defendants in the above-referenced
        matter. I write jointly with plaintiff’s counsel, Walter John Thompson, to request a sixty-day
        adjournment of the initial conference, presently scheduled for May 24, 2021, and all associated
        deadlines, see ECF No. 12, in order for the parties to complete mediation pursuant to Local Civil
        Rule 83.10 (hereinafter referred to as “the Plan”). This is the parties’ second request to adjourn
        the initial conference in this matter. The Court previously granted the parties’ joint request to
        proceed under the Plan. See ECF No. 6.

                       In the Court’s December 10, 2020 Order, the Court ordered that this case be
        handled under Local Civil Rule 83.10 (hereinafter referred to as “the Plan”). See id. Pursuant to
        the Court’s Order, the parties filed a status report on January 15, 2021 updating the Court on the
        status of the mediation required under the Plan. See ECF No. 7. In that letter, the parties
        updated Your Honor that the mediation had not yet been scheduled, nor had the time to answer
        or otherwise respond to the complaint under the Plan come due. Since that time, counsel have
        worked diligently to move this case through the Plan. Among other things, all parties have been
        served and have answered the complaint, initial disclosures have been exchanged, and the parties
        have also exchanged the limited supplemental discovery allowed under the Plan. Additionally,
        counsel for the parties have engaged in substantive settlement discussions, scheduled a Plan
        mediation, and submitted confidential ex parte statements of settlement position to the mediator.
                       However, at this time, the parties have not yet completed the mediation as
       required under the Plan. See Local Civil Rule 83.10(8). This adjournment is required because
       the plaintiff, Mr. Jarvis, could not be contacted by counsel and failed to attend the scheduled
       mediation dates of May 6 and May 11, both of which were agreed to by both the parties and
       mediator on April 6, 2021. Accordingly, despite the significant allowance of time by the
       Court—and expenditure of time by counsel in to comply with the Plan provisions—the attempt
       at mediation was frustrated. However, rather than lose this effort—and the opportunity for an
       early mediated resolution of this matter—the parties request the Court’s indulgence and that
       Mr. Jarvis be given an additional opportunity to comply with his court-ordered obligations
       imposed by Local Civil Rule 83.10(8).

                      Accordingly, the parties jointly request a sixty-day adjournment of the initial
       conference, presently scheduled for May 24, 2021, and all associated deadlines in order for the
       parties to complete mediation pursuant to the Plan.

                        Thank you for your consideration herein.


                                                                        Respectfully submitted,

                                                                          /s/ Nelson R. Leese
                                                                        Nelson R. Leese
                                                                        Senior Counsel

       cc:     BY ECF
               Walter John Thompson
               Attorney for Plaintiff




This request is granted. The IPTC scheduled for May 24, 2021 at 10:30
a.m. is adjourned to July 26, 2021 at 10:30 a.m. The joint letter and
proposed case management plan, see Dkt. 12, are due by July 19, 2021.

SO ORDERED.
                                  ___________________________
Date: May 18, 2021
                                  JOHN P. CRONAN
      New York, New York
                                  United States District Judge




                                                           -2-
